UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


GRADY DANE OVERMAN, #22269-078                   §
                                                 §
versus                                           §    CIVIL ACTION NO. 4:15-CV-783
                                                 §    CRIMINAL ACTION NO. 4:14-CR-23(1)
UNITED STATES OF AMERICA                         §


                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#20) concluding

that the motion to vacate, set aside, or correct sentence filed pursuant to 28 U.S.C. § 2255 should

be denied and dismissed with prejudice. Movant filed objections (#22).

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, along

with Movant’s objections. In his objections, Movant reurges the issues originally raised in his

motion, and discusses in more detail information that Tanya Johnson provided in her affidavits.

He reurges that counsel was ineffective for failing to interview her. Nothing in Johnson’s

affidavits, however, changes the outcome of this case.

         Johnson states that, during the execution of the search warrant, officers took Movant, who

was inebriated, into a different room from her and her child, and they were kept segregated until

the officers left. At one point, Johnson was asked to provide a glass of water, which an officer

gave to Movant. The Court notes this information is almost identical to that provided by Movant.

Johnson also states, “I have always made it known that I will testify on [Movant’s] behalf.” While

Johnson’s last statement shows a willingness to testify on Movant’s behalf, it does not show that

her testimony would have made a difference to Movant’s case. Alexander v. McCotter, 775 F.2d
595, 602 (5th Cir. 1985). Most of the information Johnson provided is duplicative of Movant’s

statements. The Court also notes that intoxication does not singularly or automatically render a

confession involuntary. See United States v. Garcia Abrego, 141 F.3d 142, 170-71(5th Cir. 1998).

Even without Movant’s confession, the record shows an overwhelming amount of digital and

forensic evidence of child pornography found on Movant’s computer, which was seized pursuant

to a valid search warrant supported with probable cause.

       In sum, Movant fails to show that counsel’s alleged failure in interviewing Johnson or

counsel’s failure to file a motion to suppress makes a difference to the outcome of his case.

Movant has not shown that a suppression motion would have been granted, that counsel’s failure

to file it was objectively unreasonable, and that, but for counsel’s alleged deficient performance

in that matter, he would not have pleaded guilty. United States v. Ratliff, 719 F.3d 422, 423 (5th

Cir. 2013). Movant also fails to show that, but for counsel’s alleged deficient performance, the

result of the proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 694

(1984). Having made a de novo review of the objections raised by Movant to the Report, the

Court concludes the findings and conclusions of the Magistrate Judge are correct, and the

objections of Movant are without merit.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED and

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either
        .
       SIGNED
party not        at Beaumont,
          previously ruled uponTexas, this 7th day of September, 2004.
                                are DENIED.

       SIGNED
       `      at Beaumont, Texas, this 25th day of March, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
                                               2
